DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a connection member integrally formed with the cylindrical body” must be shown or the feature(s) canceled from the claim(s).  The drawings show element 106 as a different component, by virtue of the cross hatching.  Similarly, the left bottom of figure 2 shows something with different cross hatching from the rest of element 102.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 9-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20030196792 A1 to Riddell.

Regarding claim 1:  Riddell discloses 
1. A tubing hanger 3, comprising: 
a cylindrical body having a bore 12 defined therethrough(Figure 1 and 2); and 
a connection member 40 integrally formed with the cylindrical body (Figure 1), the connection member 40 including threads (see figure 1 )for mating with a rotating flange of a production tree (8, [0029], However note this is the intended use, and not required by the claim).
2. The tubing hanger of claim 1, wherein the cylindrical body comprises a plurality of grooves ( at 38, 41) at one end (“ for accommodating at least one O-ring for sealing against an inner diameter of a tubing head.” Is considered the intended use of the grooves, and is not required by the claim.)
 3. The tubing hanger of claim 1 further comprising a plurality of ports (21-23) formed on the cylindrical body.(Figure 3, [0034])
4. The tubing hanger of claim 3, wherein the ports are configured to accommodate a chemical treatment line, an electrical feed line and a bottom hole pressure gauge line, respectively.(21-23, Abstract).
5. The tubing hanger of claim 1, wherein the bore comprises an initial diameter at the distal end of the cylindrical body, which then decreases until it reaches a second diameter configured to be substantially constant through the cylindrical body.(Figure 1).
6. The tubing hanger of claim 5, wherein the bore passes through the connection member and gradually increases in diameter to a proximal end of the tubing hanger.(Figure 1 shows the claimed geometry).
9. A method for implementing a tubing hanger, comprising: 
providing a cylindrical body having a bore 42 defined therethrough; and 
integrally forming a connection member 40 integrally formed with the cylindrical body (Figure 1), the connection member 40 including threads (see figure 1 )for mating with a rotating flange of a production tree (8, [0029], However note this is the intended use, and not required by the claim).
10. The method of claim 9, wherein providing the cylindrical body comprises forming  a plurality of grooves ( at 38, 41) at one end (“ for accommodating at least one O-ring for sealing against an inner diameter of a tubing head.” Is considered the intended use of the grooves, and is not required by the claim.)
11. The method of claim 9 further comprising forming a plurality of ports (21-23) formed on the cylindrical body.(Figure 3, [0034])
12. The method of claim 11, wherein ports are configured to accommodate a chemical treatment line, an electrical feed line and a bottom hole pressure gauge line, respectively.(21-23, Abstract).
13. The method of claim 1, wherein providing the cylindrical body comprises constructing the bore to have an initial diameter at the distal end of the cylindrical body, which then decreases until it reaches a second diameter configured to be substantially constant through the cylindrical body.(Figure 1).
14. The method of claim 13, wherein the bore passes through the connection member and gradually increases in diameter to a proximal end of the tubing hanger.(Figure 1 shows the claimed geometry).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20150233204 A1 to Tarlton.
Regarding claim 17: Tarlton discloses 17. A tubing hanger 10, comprising: 
a cylindrical body  having a bore 14 defined therethrough (Figure 1b); 
at least one port (16) arranged circumferentially along one portion of the cylindrical body such that the at least one port does not extend around the bore (Figures 1b); and 
a connection member 32 integrally formed with the cylindrical body (Figure 1b), directly mated to a rotating flange 72 of a production tree.[0037]
18. The tubing hanger of claim 17, wherein the bore 14 is offset from a center of the cylindrical body (Figure 1b).
19. The tubing hanger of claim 17, wherein the at least one port comprises a recessed configuration relative to the cylindrical body(Figure 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030196792 A1 to Riddell, in view of US 20150233204 A1 to Tarlton.
Regarding claim 6: While the Examiner contends that claim 6 is disclosed by Riddell, if one where to argue against it
Tarlton teaches a similar tubing hanger  wherein the bore passes through the connection member and gradually increases in diameter to a proximal end of the tubing hanger.(Figure 1b shows the claimed geometry).
A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been an obvious matter of design choice to change the shape of the bore, since applicant has not disclosed that the claimed shape of “ gradually increases in diameter to a proximal end of the tubing hanger”  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometry.
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the shape of the bore of Riddell, in view of Tarlton, as combining prior art elements according to known methods to yield predictable results.
Regarding claim 7: Riddell discloses the claimed invention except  wherein the ports are substantially constant in diameter through the cylindrical body.
Tarlton teaches a similar tubing hanger wherein the port 16 is substantially constant in diameter through the cylindrical body. (Figure 1b).
A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been an obvious matter of design choice to change the shape of the bore, since applicant has not disclosed that the claimed shape of “ wherein the ports are substantially constant in diameter through the cylindrical body”  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometry.
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the shape of the bore of Riddell, in view of Tarlton, as combining prior art elements according to known methods to yield predictable results.
Regarding claim 14: While the Examiner contends that claim 14 is disclosed by Riddell, if one where to argue against it
Tarlton teaches a similar tubing hanger  wherein the bore passes through the connection member and gradually increases in diameter to a proximal end of the tubing hanger.(Figure 1b shows the claimed geometry).
A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been an obvious matter of design choice to change the shape of the bore, since applicant has not disclosed that the claimed shape of “ gradually increases in diameter to a proximal end of the tubing hanger”  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometry.
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the shape of the bore of Riddell, in view of Tarlton, as combining prior art elements according to known methods to yield predictable results.
Regarding claim 15: Riddell discloses the claimed invention except forming the ports comprises constructing the ports to be substantially constant in diameter through the cylindrical body.
Tarlton teaches a similar tubing hanger wherein the port 16 is substantially constant in diameter through the cylindrical body. (Figure 1b).
A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been an obvious matter of design choice to change the shape of the bore, since applicant has not disclosed that the claimed shape of “ wherein the ports are substantially constant in diameter through the cylindrical body”  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometry.
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the shape of the bore of Riddell, in view of Tarlton, as combining prior art elements according to known methods to yield predictable results.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030196792 A1 to Riddell, in view of US 4333526 A to Watkins.
Regarding claim 8: Riddell discloses the claimed invention except  wherein the ports are configured to be angled outward from the cylindrically body at a proximal end of the cylindrical body.
Watkins teaches a tubing hanger 10 with a port 26  that are configured to be angled outward from the cylindrically body at a proximal end of the cylindrical body (Figure 2a).
A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been an obvious matter of design choice to change the shape of the bore, since applicant has not disclosed that the claimed shape of “  ports are configured to be angled outward from the cylindrically body at a proximal end of the cylindrical body”  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometry.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the shape of the port of Riddell, in view of Watkins, as combining prior art elements according to known methods to yield predictable results.
Regarding claim 16: Riddell discloses the claimed invention except wherein forming the ports comprises positioning the ports to be angled outward from the cylindrically body at a proximal end of the cylindrical body.
Watkins teaches a tubing hanger 10 with a port 26  that are configured to be angled outward from the cylindrically body at a proximal end of the cylindrical body (Figure 2a).
A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been an obvious matter of design choice to change the shape of the bore, since applicant has not disclosed that the claimed shape of “  ports are configured to be angled outward from the cylindrically body at a proximal end of the cylindrical body”  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometry.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the shape of the port of Riddell, in view of Watkins, as combining prior art elements according to known methods to yield predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150233204 A1 to Tarlton,  in view of   US 20190203554 A1 to Ross.
Regarding claim 20: Riddell discloses the claimed invention except wherein the at least one port is threaded to accommodate connection to a chemical treatment line, an electrical feed line, or a bottom hole pressure gauge line.
Ross teaches a tubbing hanger 200 with a bore and a port, where the port is threaded (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the port of Tarlton such that the port has a threaded end, in view of Ross, as no more than combining prior art elements according to known methods to yield predictable results. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 4938289 A teaches a hanger with ports.
US 5465794 A teaches a tubing hanger with a port and grooves for o-rings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674